NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50234

                Plaintiff-Appellee,             D.C. No. 3:19-cr-00877-BAS-1

 v.
                                                MEMORANDUM*
LUIS TORRES-MARQUEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Luis Torres-Marquez appeals from the district court’s judgment and

challenges the 77-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Torres-Marquez contends that the sentence is substantively unreasonable

because the court did not give adequate weight to his argument that his offense

behavior was motivated by economic desperation, and gave too much weight to his

dated criminal history. The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including the length of the sentences Torres-

Marquez received for his prior illegal reentry offenses, his non-immigration

criminal history, and his 24 deportations prior to the commission of the instant

offense. See Gall, 552 U.S. at 51; see also United States v. Gutierrez-Sanchez, 587

F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                 19-50234